Title: To George Washington from William Pearce, 22 February 1795
From: Pearce, William
To: Washington, George


        
          Sir
          Mount vernon Feby 22d 1795
        
        I Receved your letter of the 15th Inst.
        Since I wrote to you Respecting Mr Washingtons Intention to Survey his Land that a Joins yous, I have Receved a note from him Informing me that he shall Git an order at March Court for surveying it—and he wishes to Mark and set bounds—I would have attended to this Business before but I never Can find a day to spare from the business here.
        the oats will not Turn out near as well as I Expected tho we ware obliged to Use a Great many of them In the fall for the plough Horsse—they ware as well saved as I Ever saw Grain In my life, and well Securd so that thare has been no loss that way—when we ware abought finnishing Securing them Doctor Stewart was here & I got him to take a Ride over the Lower farms & he was much pleased with the way they ware Secured and said he never saw Grain Cut Cleaner and better put up.
        thare are no Great many of the Ceaders In the Vineyard but thare Can be some got a long the Creek side to help out with them and the best place I think to plant these will be a long the big lane all the Ceader berreys that are sown Is soaked In warm water and the out side Rubed off.
        I think the Lucern lot had better be broke up as it is Very full of weeds & but thinly set and I shall be obliged to you for seed as the Gardener says what ware In Drills Did not have any seed on it from peters cuting it too late.
        we had last year to Clothe the people 10 pieces of Linen 9 of which you sent from philadelphia & one I bought here they measurd 1402 [1]/2 yards—93 [1]/2 was Left after they ware all clothed.
        I shall be obliged to Git a piece of linnen here to keep the women at work—so that about 1000 yards will be Enough to send With Respect to the fish I shall be obliged to you to Give me your opinion In regard to this business—before I do any thing in it a Dollar ⅌ thousand I do sopose can be got for the herring, to sell them to the waggoner[s] & 2 Dollas a hundred or perhaps more for the shad & smith will not Give this price for the hering and oblige him self to take them all—Last spring Just before fishing time I was at Mr Lund washingtons & I was Asking him which

he thought the best Method to persue with the fishery, & he advised me to sell them all if I could to one person out of the Sein, & he said he found that to be the most profetable way that ever he had Tryed—for he said that when thare came a glut of fish a great many ware Lost—when he only Depended on the waggoners Mr Smith Sais he Can buy herring at 4/1000 and shad for 9/ ⅌ hundrd—but he will give More at your landing as it is whare he has been Used to fish—I do sopose that he will probable Give 5/ ⅌ thousand for the hering and 12/ ⅌ hundred for the shad & take them all that will be to spare—but I told him that I wished to consider further on the matter & have promised to Give him an aswer by satterday week—I have ordrd 100 fish barrells to be made I will have them filled over & above what we shall want for the people if you think well of it—the Reason why I have said so much on this matter, is because I have heard of so many Loosing by thare fish and I am not so well acquaintd with the business as I ought to be having only one years trial.
        I cannot account for Mr butlers not giting his money as I sent peter hardman of[f] with it, to carrey it to him—but when he got to town he saw Mr porter who peter Gave it to & Mr porter sent me a Recipt and said he would pay it to Mr butler imidly He is I am told In a bad state of Health and unable to attend to any Business—I am With the greatest Respect Sir you Humble Servt
        
          William Pearce
        
      